Exhibit 10.10
 
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”), entered into on July 27, 2006 and
made effective as of May 1, 2006 (the “Effective Date”) by and among Standard
Drilling, Inc. (referred to as “STANDARD” or the “Company”) and Michael J.
Walker (“Executive”);
 
W I T N E S S E T H:


WHEREAS, the Company desires to retain the services of the Executive, and the
Executive is willing to provide such services to the Company, all upon the terms
and conditions set forth herein;
 
NOW THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.  Employment. The Company hereby employs the Executive, and the
Executive hereby accepts such employment, all upon the terms and conditions set
forth herein.
 
SECTION 2.  Term. Unless sooner terminated pursuant to Section 5 of this
Agreement, the Executive shall be employed for a term commencing on the
Effective Date and ending on the third anniversary of the Effective Date (the
“Term”); provided, however, that the Term shall automatically be extended on a
daily basis for an additional day such that, at all times, the remaining Term
shall be three years. Notwithstanding any other provision of this Agreement to
the contrary, this Agreement may be terminated by Company upon written notice,
in which case the Agreement will terminate upon the expiration of the three-year
Term.
 
SECTION 3.  Duties and Responsibilities.
 
A.  Capacity. The Executive shall serve in the capacity of Vice President of
Operations of STANDARD, and in such other or additional capacity or capacities
for the Company or an affiliate of STANDARD as the Board of Directors of
STANDARD (the “Board”) may direct from time to time. During the term of this
Agreement, as Vice President of Operations of the Company, Executive agrees to
perform such duties as are normally incident to that position and shall perform
such other duties and responsibilities as may be prescribed from time to time by
the board of directors of the Company.
 
B.  Duties. The Executive shall devote his full business time, attention and
energies to the business of the Company and shall not be engaged in any other
business activity, whether or not pursued for gain, profit or other pecuniary
advantage, which would impair his ability to fulfill his duties to the Company
under this Agreement, without the prior written consent of the Board. Nothing
contained in this Section 3(B) shall prevent the Executive from passively
investing his assets in such a form or manner as will not conflict with the
terms of this Agreement and will not require services on the part of the
Executive in the operation of the business of the companies or other enterprises
in which such investments are made.
 
C.  Standard of Performance. The Executive will perform his duties under this
Agreement with fidelity and loyalty, to the best of his ability, experience and
talent and in a manner consistent with his fiduciary responsibilities.
 

--------------------------------------------------------------------------------


 
SECTION 4.  Compensation.
 
A. Base Salary. The Company shall pay the Executive a salary (the “Base Salary”)
of U.S. $200,000 per annum. The Base Salary shall be payable in accordance with
the general payroll practices of the Company in effect from time to time. The
Company shall review the Base Salary then being paid to the Executive at such
times as the Company regularly reviews the compensation paid to employees. Upon
completion of such review, the Company in its sole discretion may increase or
maintain the Executive’s then current Base Salary, and any increased salary
shall be the “Base Salary” for all purposes under this Agreement.
Notwithstanding the above, the Base Salary shall be increased to $360,000 upon
the third anniversary date from the Effective Date of this Agreement.
 
B. Stock Options. The Company shall grant the Executive non-qualified options in
Standard’s 2006 Option Plan to purchase 300,000 non-qualified options to
purchase the Company's stock at $.07 per share. Such options shall be for a term
commencing on July 27, 2006 and this Option shall be exercisable after the later
of the date the closing price of our common stock on any exchange on which the
common stock of Standard Drilling, Inc. is traded or quoted equals or exceeds
$2.50 for 10 trading days or January 1, 2007. This Option shall survive the
Executive’s termination date if such termination occurs after December 31, 2006.
If the Executive’s termination date occurs prior to January 1, 2007, the Option
shall be forfeited unexercised. This Option shall not be exercisable in any
event after January 25, 2008.
 
D. Car Allowance. As our business will be conducted from various venues and in
lieu of the provision of Company owned equipment, the Company will reimburse you
as an expense a monthly sum of $1,000.
 
E. Bonus. The Executive shall be eligible, in the sole discretion of the Board,
to be considered for a bonus following each fiscal year ending during the Term
based upon the Executive’s performance and the operating results of the Company
and their affiliates during such year in relation to performance targets
established by the Board. Determination of the bonus amount shall take into
account such unusual or nonrecurring items as the Chief Executive Officer of
STANDARD and/or the Board deem appropriate.
 
F. Benefits. If and to the extent that the Company maintains employee benefit
plans (including, but not limited to, pension, profit sharing, disability,
accident, medical, life insurance and hospitalization plans), the Executive
shall be entitled to participate therein in accordance with the terms of such
plans and the Company’s regular practices with respect to its employees. In
addition, the Company promises to provide reasonable health and dental insurance
for the Executive and his family, including $500,000 in life insurance.
 
G. Expenses. The Executive shall be entitled to reimbursement from the Company
for reasonable out-of-pocket expenses incurred by him in the course of the
performance of his duties, hereunder, including all reasonable commuting and
communication costs, upon the submission of appropriate documentation.
 
H. Vacation. The Executive shall be entitled to four weeks of paid vacation per
calendar year, which, if not taken, may be carried forward to any subsequent
year, except in accordance with Company policy applicable to the Company’s
employees generally. The Executive shall also be entitled to such holidays and,
subject to the provisions of Section 5, other paid or unpaid leaves of absence
as are consistent with the Company’s normal policies.
 

--------------------------------------------------------------------------------


 
SECTION 5.  Termination of Employment.
 
Notwithstanding the provisions of Section 2, the Executive’s employment
hereunder shall terminate under any of the following conditions:
 
A.  Death. The Executive’s employment under this Agreement shall terminate
automatically upon his death.
 
B.  Disability. The Executive's employment under this Agreement shall terminate
automatically upon his Disability. For purposes of this Agreement, “Disability”
means permanent and total disability (within the meaning of section 22(e) (3) of
the Internal Revenue Code of 1986, as amended, or any successor provision) which
has existed for at least 180 consecutive days.
 
C.  Termination by the Company Without Cause. The Company may terminate the
Executive’s employment hereunder without “Cause” (as hereinafter defined) on
three months written notice by the Company. Such termination will invoke the
automatic vesting of both Stock Options and Stock Grants as listed in Article(s)
4A and 4B herein.
 
D.  Termination by the Company for Cause. The Executive’s employment hereunder
may be terminated for Cause upon written notice by the Company. For purposes of
this Agreement, “Cause” shall mean (i) the willful and continued failure by the
Executive to substantially perform his obligations under this Agreement (other
than such failure resulting from his Disability) after a demand for substantial
performance has been delivered to him by the Board which specifically identifies
the manner in which the Board believes the Executive has not substantially
performed such provisions and the Executive has failed to remedy the situation
three months after such demand; (ii) the Executive's willfully engaging in
conduct materially and demonstrably injurious to the property or business of the
Company, including without limitation, fraud, misappropriation of funds or other
property of the Company, other willful misconduct, gross negligence or
conviction of a felony or any crime of moral turpitude; or (iii) the Executive's
material breach of this Agreement which breach has not been remedied by the
Executive within three months after the receipt by the Executive of written
notice from the Company that the Executive is in material breach of this
Agreement, specifying the particulars of such breach.
 
For purposes of this Agreement, no act, or failure to act, on the part of the
Executive shall be deemed “willful” or engaged in “willfully” if it was due
primarily to an error in judgment or negligence, but shall be deemed “willful"
or engaged in “willfully” only if done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that his action or omission was
in the best interest of the Company. Notwithstanding the foregoing, the
Executive shall not be deemed to have been terminated as a result of “Cause”
hereunder unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the Board then in office at a meeting of the Board called and
held for such purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with his counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive has
committed an act set forth above in this Section 5(D) and specifying the
particulars thereof in detail. Nothing herein shall limit the right of the
Executive or his legal representative to contest the validity or propriety of
any such determination.
 
E.  Termination by the Executive for Good Reason. The Executive may terminate
his employment hereunder for “Good Reason.” For purposes of this Agreement,
“Good Reason” for termination shall mean any of the following (which occur
without the Executive’s prior written consent):
 

--------------------------------------------------------------------------------


 
(1)  a decrease in the Executive’s Base Salary not in accordance with section 4
(A) above;
 
(2)  a materially adverse diminution of the overall level of responsibilities of
the Executive;
 
(3)  a material breach by the Company of any term or provision of this
Agreement;
 
(4)  after a Change of Control (as defined in Section 7(B)) and during the
Effective Period (as defined in Section 7(C)), (a) the failure of the Company to
continue in effect any benefit or compensation plan (including, but not limited
to, any bonus, incentive, retirement, supplemental executive retirement,
savings, profit sharing, pension, performance, stock option, stock purchase,
deferred compensation, life insurance, medical, dental, health, hospital,
accident or disability plans) in which the Executive is participating at the
time of such Change of Control (or plans providing to the Executive, in the
aggregate, substantially similar benefits as the benefits enjoyed by the
Executive under the benefit and compensation plans in which the Executive is
participating at the time of such Change of Control), or (b) the taking of any
action by the Company that would adversely affect the Executive's participation
in or materially reduce the Executive's benefits under any of such plans or
deprive the Executive of any material fringe benefit enjoyed by the Executive at
the time of such Change in Control;
 
(5)  any personal reason that the Compensation Committee of the Board in its
discretion determines shall constitute Good Reason.
 
However, that no event or condition described in clauses (1) - (4) of this
Section 5(E) shall constitute Good Reason unless (a) the Executive gives the
Company written notice of his objection to such event or condition within 90
days after the Executive learns of such event, (b) such event or condition is
not corrected by the Company within 10 days of its receipt of such notice and
(c) the Executive voluntarily resigns his employment with the Company and its
affiliates not more than 60 days following the expiration of the 10-day period
described in the foregoing clause (b).
 
F.  Voluntary Termination by the Executive. The Executive may terminate his
employment hereunder at any time for reason other than Good Reason on 30 days
written notice to the Company.
 
SECTION 6.   Payments Upon Termination.
 
A.  Upon termination of the Executive’s employment hereunder, the Company shall
be obligated to pay and the Executive shall be entitled to receive, on the pay
date for the pay period in which the termination occurs, all accrued and unpaid
Base Salary to the date of termination. In addition, the Executive shall be
entitled to any benefits to which he is entitled under the terms of any
applicable employee benefit plan or program or applicable law.
 
B.  Except as provided in Section 7(A), upon termination of the Executive’s
employment by the Company without Cause or by the Executive due to Good Reason,
in addition to the amount set forth in Section 6(A), the Company shall be
obligated to pay, and the Executive shall be entitled to receive, (i) Base
Salary for a period of three years and (ii) continued medical and dental
benefits for a period of three years at no cost to the Executive. The Company
may cease all payments of Base Salary and bonus under this Section 6(B) in the
event of a willful breach by the Executive of the provisions of Sections 8, 9 or
10 of this Agreement or any inadvertent breach that continues after notice given
to the Executive by the Company. As a condition precedent to the receipt of any
of the severance benefits hereunder the Executive hereby agrees to execute a
release of claims against the Company and its affiliates in form and substance
reasonably satisfactory to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
C.  In the event Executive elects to terminate employment as set forth in
Section 5(F) then in such event any options not vested as set forth in Section
3(B) shall terminate.
 
D.  Upon any termination or expiration of the Executive’s employment hereunder
pursuant to Section 5, the Executive shall have no further liability or
obligation under or in connection with this Agreement; provided, however, that
the Executive shall continue to be subject to the provisions of Sections 8, 9,
10, 11 and 12 hereof (it being understood and agreed that such provisions shall
survive any termination or expiration of the Executive’s employment hereunder
for any reason). Upon any Voluntary Termination by the Executive (other than a
resignation by the Executive for Good Reason), or expiration of Executive’s
employment agreement, the Company shall have no further liability under or in
connection with this Agreement, except to pay the portion of the Executive’s
Base Salary earned or accrued at the date of termination.
 
SECTION 7.  Change of Control.
 
A.  In the event that, during the Effective Period (as hereinafter defined), the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, in lieu of the amount set forth in Section 6(B), the
Executive shall immediately become entitled to the following benefits:
 
(1)  the outstanding options to acquire shares of the Company held by the
Executive under any share option plan and granted on or prior to the Change of
Control shall become immediately fully exercisable and shall remain exercisable
for three years after termination of employment or, if less, their remaining
term;
 
(2)  a lump-payment equal to three times: (a) the Executive’s then current Base
Salary;
 
(3)  a lump-sum payment equal to three times the highest annual bonus allowed
under the Executive Bonus Plan for the Executive during the three-year period
preceding the date of the Change of Control; and
 
(4)  continued medical and dental coverage for three years from the termination
date at no cost to the Executive.
 
B.  For purposes of this Agreement, a “Change of Control” shall be deemed to
have taken place upon the earliest occurrence of any of the following: (i) a
tender offer is made and consummated for the beneficial ownership of 25% or more
of the outstanding voting securities of STANDARD; (ii) STANDARD is merged or
consolidated with another corporation, and as a result of such merger or
consolidation, less than 75% of the outstanding voting securities of the
surviving or resulting corporation are beneficially owned in the aggregate by
the persons or entities who were shareholders of STANDARD immediately prior to
such merger or consolidation; (iii) STANDARD sells all or substantially all of
its assets to another entity or person that is not a wholly owned subsidiary;
(iv) during any 15-month period, individuals who at the beginning of such period
constituted the Board (including for this purpose any new member whose election
or nomination for election by the shareholders of STANDARD was approved by a
vote of at least 2/3 of the members then still in office and who were members at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board; (v) the Compensation Committee of the Board determines,
in its sole discretion, that a Change of Control has occurred for purposes of
this Agreement; (vi) the STANDARD sells all or substantially all of its assets
to another entity or person that is not a subsidiary or affiliate of the Company
or (vii) 80% or more of the outstanding voting securities of the Company are
acquired by any person or entity other than STANDARD, its subsidiaries or
affiliates.
 
 
 

--------------------------------------------------------------------------------

 
 
C.  For purposes of this Agreement, “Effective Period” shall mean the period
beginning on the date of a Change of Control and ending on the earlier of the
third anniversary of the Change of Control or the expiration of the Term.
 
D.  To the extent that the acceleration of vesting or any payment, distribution
or issuance made to the Executive in the event of a Change of Control is subject
to federal income, excise or other tax at a rate above the rate ordinarily
applicable to compensation paid in the ordinary course of business
(collectively, a “Parachute Tax”), whether as a result of the provisions of
Section 280G and 4999 of the Internal Revenue Code of 1986, as amended, or any
similar or analogous provisions of any statute adopted subsequent to the date
hereof, or otherwise, then the Company shall pay to the Executive an additional
sum (the “Additional Amount”) such that the net amount received by the
Executive, after paying any applicable Parachute Tax and any federal or state
income tax on such Additional Amount, shall be equal to the amount that the
Executive would have received if such Parachute Tax were not applicable.
 
SECTION 8.  Confidential Information and Inventions.
 
A.  Nondisclosure. The Executive hereby acknowledges that the Executive has
knowledge of certain confidential and proprietary information relating to
STANDARD or their affiliates and that it will be necessary, in connection with
the performance of services hereunder, to provide or make available to the
Executive certain confidential and proprietary information, including, but not
limited to, business and financial information, technological information,
strategies, the status and content of contracts with suppliers or clients,
customer lists and financial information on customers, intellectual property,
trade secrets and other information relating to the businesses, products,
technology, services, customers, methods or tactics of STANDARD or its
affiliates (any such confidential or proprietary information being hereinafter
referred to as “Confidential Information”). The Executive further acknowledges
that the Confidential Information constitutes valuable trade secrets of STANDARD
and its affiliates and agrees that any such Confidential Information shall
remain the property of STANDARD and their affiliates at all times during the
term of this Agreement and following the expiration or termination hereof. The
Executive shall not publish, disseminate, distribute, disclose, sell, assign,
transfer, copy, remove from the premises of STANDARD or their affiliates,
commercially exploit, make available to others, or otherwise make use of any
Confidential Information to or for the use or benefit of the Executive or any
other person, firm, corporation or entity, except as specifically and previously
authorized in writing by the Board or as required for the due and proper
performance of his duties and obligations under this Agreement. In addition, the
Executive shall employ all necessary safeguards and precautions in order to
ensure that unauthorized access to the Confidential Information is not afforded
to any person, firm, corporation or entity. Upon any expiration or termination
of this Agreement, or if the Board or the Company so requests at any time, the
Executive shall promptly return to STANDARD and their affiliates all
Confidential Information in the Executive’s possession, whether in writing, on
computer disks or other media, without retaining any copies, extracts or other
reproductions thereof. Notwithstanding the foregoing, nothing contained in this
Section 8(A) shall prevent the publishing, dissemination, distribution,
disclosure, sale, assignment, transfer, copying, removal, commercial
exploitation or other use by the Executive of any information that (i) is
generally available to the public (other than through a breach of an obligation
of confidentiality, or (ii) is lawfully obtained by the Executive without
obligation of confidentiality from a source other than STANDARD or its
affiliates, directors, officers, employees, agents or other representatives
(provided, however, that such source is not bound by a confidentiality agreement
with STANDARD or any of its affiliates and is not otherwise under an obligation
of secrecy or confidentiality to either of them).
 
 
 

--------------------------------------------------------------------------------

 
 
B.  Requests for Disclosure. It shall not be a breach of the obligations of
Section 8(A) if Executive discloses Confidential Information as required by
judicial or administrative process or, in the written opinion of Executive’s
counsel, by the requirements of applicable law, but only upon satisfaction of
the following conditions: (i) the Executive gives prompt written notice to the
Chairman of the Board of the existence of, and the circumstances attendant to,
such request, sufficient to permit STANDARD or an affiliate to contest or seek
to restrict the required disclosure (ii) the Executive consults with the
Chairman of the Board as to the advisability of taking legally available steps
to resist or narrow any such request or otherwise to eliminate the need for such
disclosure, (iii) if disclosure is required, the Executive cooperates with the
Chairman of the Board in obtaining a protective order or other reliable
assurance in form and substance satisfactory to the Chairman of the Board that
confidential treatment will be accorded to such portion of the Confidential
Information as is required to be disclosed, and (iv) that Executive disclosed
only such Confidential Information as is legally required (or, where applicable,
only such information as the written opinion of Executive’s counsel deems
required).
 
C.  Confidential Information of Others. The Executive shall not disclose to
STANDARD or their affiliates, or induce them to use, the proprietary
information, trade secrets, or confidential information of others.
 
D.  Disclosure. Upon each occurrence of conception, creation, and/or reduction
to practice, the Executive will promptly provide a written description of each
Invention (as hereinafter defined) to the Board or its designee.
 
E.  Assignment and Ownership of Rights. The Executive agrees that all Inventions
shall and, to the extent necessary, shall become and remain the property of
STANDARD, and their successors and assigns, unless expressly released by
STANDARD in writing. The Executive assigns, and to the extent such assignment is
not effective, the Executive agrees to assign all such Inventions to STANDARD.
The Executive agrees that all copyrightable works created for STANDARD during
the Executive’s employment are owned by STANDARD and, if necessary or
appropriate, are works made for hire.
 
F.  Obtaining Patents. STANDARD shall have sole discretion to decide whether to
obtain any patent or other protection on any Invention. If STANDARD seeks any
such protection, the Executive shall have no obligation to pay any expenses of
the filing or maintenance of any such patent or other protection.
 
G.  Inventions. “Inventions” means (i) any invention, development, improvement,
or copyrightable work, (ii) created, conceived, or reduced to practice by the
Executive individually or jointly with others while the Executive is employed by
STANDARD or their affiliates or within a six-month period following termination
of the Executive’s employment, (iii) whether patentable or not, (iv) whether or
not conceived or reduced to practice during regular working hours, (v) that
relates to any methods, apparatus, products, or components thereof which, before
termination of the Executive’s employment, are manufactured, sold, leased, or
used by STANDARD or their affiliates or which are under development by, or which
otherwise pertain to the business of STANDARD or their affiliates. However,
“Inventions” shall not include any inventions, developments, improvements, or
copyrightable work (i) for which no equipment, supplies, facility, or trade
secret information of STANDARD or their affiliates were used, (ii) which the
Executive developed entirely on the Executive’s own time (iii) which does not
relate directly to the business of STANDARD or their affiliates or to their
actual or demonstrably anticipated research or development, or (iv) which does
not result from any work performed by the Executive for STANDARD or their
affiliates. The Executive represents that he has provided STANDARD, on or prior
to the date hereof, a complete written description of all unpatented inventions
and improvements in which the Executive has any rights that are not included in
the term “Inventions”, in a form acknowledged in writing by the Chief Executive
Officer of STANDARD.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 9.  Covenant Not to Compete.
 
A.  Noncompetition. The Executive hereby agrees that during the “Noncompetition
Period” (as hereinafter defined), he will not, except as otherwise permitted
under this Agreement, directly or indirectly (whether as an employee,
consultant, shareholder or director, or whether acting alone or through any of
his affiliates, as a member of a partnership or a joint venture or an investor
in, or a holder of securities of, any corporation or other entity, or
otherwise), engage in any business conducted by STANDARD or its affiliates.
Notwithstanding anything to the contrary in this Section 9, the Executive may
passively invest his assets in such a form or manner as will not conflict with
the terms of this Agreement and will not require services on the part of the
Executive in the operation of the business of the companies or other enterprises
in which such investments are made. The Executive acknowledges that (i) the
provisions set forth in this Section 9 are for the benefit of STANDARD and its
affiliates, (ii) his agreement to such provisions is an express condition to his
employment by the Company and (iii) such provisions are reasonably necessary to
protect the goodwill and other business interests of STANDARD and its
affiliates. The “Noncompetition Period” shall be the period commencing on the
Effective Date and ending on the second anniversary of the date of termination
of the Executive’s employment.
 
B.  Reformation of Scope. If any of the provisions of this Section 9 is found to
be unreasonably broad, oppressive or unenforceable in an action, suit or
proceeding before any federal or state court, such court (i) shall narrow the
Noncompetition Period or the Noncompetition Area or shall otherwise endeavor to
reform the scope of such agreements in order to ensure that the application
thereof is not unreasonably broad, oppressive or unenforceable and (ii) to the
fullest extent permitted by law, shall enforce such agreements as so reformed.
 
SECTION 10.   Nonsolicitation. The Executive shall not, directly or indirectly,
during the Noncompetition Period, (A) take any action to solicit or divert any
business (or potential business) or customers (or potential customers) away from
STANDARD or its affiliates, (B) induce customers, potential customers,
suppliers, agents or other persons under contract or otherwise associated or
doing business with STANDARD or its affiliates to terminate, reduce or alter any
such association or business with or from STANDARD or its affiliates and/or (C)
induce any person in the employment of the Company, STANDARD or its affiliates
or any consultant to STANDARD or its affiliates to (i) terminate such employment
or consulting arrangement, (ii) accept employment, or enter into any consulting
arrangement, with anyone other than STANDARD or its affiliates (except to the
extent the consultant makes its services available to third parties on a regular
basis) and/or (iii) interfere with the customers, suppliers or clients of
STANDARD or its affiliates in any manner or the business of STANDARD or its
affiliates in any manner. For purposes of this Section 10, a “potential
customer” shall mean a person or entity that STANDARD or its affiliates, as of
the date the Executive’s employment terminates, is soliciting or is considering
soliciting (or has targeted for solicitation).
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 11.   Remedies. The Executive hereby agrees that a violation of the
provisions of Section 8, 9 or 10 hereof may cause irreparable injury to STANDARD
and its affiliates for which they would have no adequate remedy at law.
Accordingly, in the event of any such violation, STANDARD and/or its affiliates
shall be entitled to preliminary and other injunctive relief. Any such
injunctive relief shall be in addition to any other remedies to which STANDARD
and/or its affiliates may be entitled at law or in equity or otherwise.
 
SECTION 12.   Arbitration. Any dispute or controversy arising under or in
connection with this Agreement (other than any dispute or controversy arising
from a violation or alleged violation by the Executive of the provisions of
Section 8, 9 or 10 hereof) shall be settled exclusively by final and binding
arbitration in Houston, Texas, in accordance with the Rules for the Resolution
of Employment Disputes of the American Arbitration Association (“AAA”). The
arbitrator shall be selected by mutual agreement of the parties, if possible. If
the parties fail to reach agreement upon appointment of an arbitrator within 30
days following receipt by one party of the other party’s notice of desire to
arbitrate, the arbitrator shall be selected from a panel or panels of persons
submitted by the AAA. The selection process shall be that which is set forth in
the AAA Rules for the Resolution of Employment Disputes then prevailing, except
that, if the parties fail to select an arbitrator from one or more panels, AAA
shall not have the power to make an appointment but shall continue to submit
additional panels until an arbitrator has been selected. This agreement to
arbitrate shall not preclude the parties from engaging in voluntary, nonbinding
settlement efforts, including, but not limited to, mediation. In the event the
arbitration is decided in whole or in part in favor of the Executive, the
Company will reimburse the Executive for his reasonable costs and expenses of
the arbitration (including reasonable attorneys’ fees).
 
SECTION 13.   Notices. All notices and other communications hereunder shall be
in writing and shall be given (and shall be deemed to have been duly given upon
receipt) by delivery in person, by registered or certified mail (return receipt
requested and with postage prepaid thereon) or by facsimile transmission to the
respective parties at the following addresses (or at such other address as
either party shall have previously furnished to the other in accordance with the
terms of this Section 13):
 


If to the Company:


Standard Drilling, Inc.
1667 K Street NW, Suite 1230
Washington, DC 20006




if to the Executive:


Michael J. Walker
5726, Oakmoss Trail
Spring, Texas 77379_________
___________________________


SECTION 14.   No Mitigation. In the event of any termination of employment by
the Company without Cause, by the Executive for Good Reason, the Executive shall
be under no obligation to seek other employment, or otherwise engage in
mitigating activity, following the date of termination, and there shall be no
offset against amounts due the Executive under this Agreement on account of any
remuneration attributable to any subsequent employment that he may obtain.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 15.   Indemnification. STANDARD agree that, in the event the Executive’s
employment is terminated during the Term by the Company without Cause or by the
Executive for Good Reason, the Company shall continue to indemnify the Executive
following termination to the fullest extent permitted by applicable law
consistent with the Certificate of Incorporation and By-Laws and the Company in
effect as of the date of termination with respect to Executives sole, joint or
concurrent negligence and any acts or omissions he may have committed during the
period during which he was an officer, director and/or employee of the Company
or any of their affiliates for which he served as an officer, director or
employee at the request of the Company.
 
SECTION 16.   Amendment; Waiver. The terms and provisions of this Agreement may
be modified or amended only by a written instrument executed by each of the
parties hereto, and compliance with the terms and provisions hereof may be
waived only by a written instrument executed by each party entitled to the
benefits thereof. No failure or delay on the part of any party in exercising any
right, power or privilege granted hereunder shall constitute a waiver thereof,
nor shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege granted hereunder.
 
SECTION 17.   Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior written or oral agreements or understandings between the Executive and the
Company or its affiliates relating thereto, including, without limitation.
 
SECTION 18.   Severability. In the event that any term or provision of this
Agreement is found to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining terms and provisions hereof shall
not be in any way affected or impaired thereby, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained therein.
 
SECTION 19.   Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns (it being understood and agreed that, except as expressly provided
herein, nothing contained in this Agreement is intended to confer upon any other
person or entity any rights, benefits or remedies of any kind or character
whatsoever). The Executive may not assign this Agreement without the prior
written consent of the Company. Except as otherwise provided in this Agreement,
the Company may assign this Agreement to any of their affiliates or to any
successor (whether by operation of law or otherwise) to all or substantially all
of their business and assets without the consent of the Executive, and any
transfer of employment from the Company to such affiliate or successor shall be
deemed to constitute an assignment and not a termination of employment
hereunder. In the event of an assignment of this Agreement by STANDARD all
references herein to STANDARD or the Company shall be deemed to be references to
the assignee.
 
SECTION 20.   Withholding of Taxes. The Executive agrees that STANDARD shall
deduct, or shall cause to be deducted, from the amount of any benefits to be
paid hereunder any taxes required to be withheld by the federal or any state or
local government.
 
SECTION 21.   Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas (except that no effect shall
be given to any conflicts of law principles thereof that would require the
application of the laws of another jurisdiction).
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 22.   Headings. The headings of the sections contained in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any provision of this Agreement.
 
SECTION 23.   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
SECTION 24.   Subsidiaries and Affiliates. As used herein, the term “subsidiary”
shall mean any corporation or other business entity controlled by the
corporation in question, and the term “affiliate” shall mean and include any
corporation or other business entity controlling, controlled by or under common
control with the corporation in question. The terms “controlled,” “controlling,”
“controlled by” and “under common control with,” as used with respect to any
person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such person, whether
through the ownership of voting securities or by contract or otherwise.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
Standard Drilling, Inc.

 
By:

--------------------------------------------------------------------------------

Prentis B. Tomlinson, Jr.
CEO






Michael J. Walker

 
 

--------------------------------------------------------------------------------

Executive
 